internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-159543-01 date april legend x trust a_trust b date year this responds to the letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x is a corporation which made an s_corporation_election effective date as of date x had ineligible shareholders including trust a and trust b the trustee of trust a had failed to make an esbt election effective date and the beneficiary for trust b failed to make an election to be treated as a qsst effective date subsequently x submitted this ruling_request for inadvertent invalid election relief under f since date all of the shareholders have reported their shares of x’s income as though x were an s_corporation x and its shareholders have agreed to make any adjustments that are deemed necessary to be consistent with the treatment of x as an s_corporation since date x represents that there was no intent to knowingly make an invalid s election and that the failure_to_file timely esbt and qsst elections was not motivated by tax_avoidance or retroactive tax planning x also represents that trust a complies with the requirements under section plr-159543-01 e which defines an esbt similarly x represents that trust b complies with the requirements under sec_1361 which defines a qsst law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an esbt as defined in sec_1361 is a permitted s_corporation shareholder generally an esbt is any trust if the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or no interest in the trust was acquired by purchase and an election to be an esbt has been filed with respect to the trust in notice_97_12 the service provided guidance regarding esbt elections in particular the trustee of an esbt must file the esbt election within the time requirements prescribed in regulation sec_1_1361-1 for filing qsst elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust the terms of which provide during the life of the current income_beneficiary there shall be only income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states plr-159543-01 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain f as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation was not valid because not all of the plr-159543-01 shareholders were eligible shareholders we also conclude that the invalid election constituted an inadvertent invalid election within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that the trustee for trust a files an esbt election effective date and the beneficiary of trust b files a qsst election effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to each election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x is otherwise eligible to be an s_corporation whether trust a is eligible to be esbt or whether trust b is eligible to be a qsst this ruling is directed only to the taxpayer requesting it sec_6110of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s david r haglund sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
